Order
HAMLIN, Justice.
The petition of the relator in the above entitled and numbered cause having been duly considered,
It is ordered that the Honorable Murray Anderson, Judgé, Lake Charles City Court, either grant to relator the relief prayed for in its petition to this Court, on or before the 15th day of November; '1965,. or that he show cause in this Court on December 13, 1965, why the relief prayed for by the relator should not be granted.
It is further ordered that, meanwhile and .until further orders of this Court, all-proceedings in the Lake Charles City Court in-connection • with the case of City of Lake Charles vs. Curtis E. Richard, in connection with Traffic Citation No. 51,269 issued to-Curtis E. Richard on August 10, 1965, shall be stayed and suspended.